 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     DAVID McGOWAN (SBN 154289)
 3   dmcgowan@durietangri.com
     EUGENE NOVIKOV (SBN 257849)
 4   enovikov@durietangri.com
     LAURA E. MILLER (SBN 271713)
 5   lmiller@durietangri.com
     RAGHAV R. KRISHNAPRIYAN (SBN 273411)
 6   rkrishnapriyan@durietangri.com
     MATTHEW W. SAMUELS (SBN 294668)
 7   msamuels@durietangri.com
     217 Leidesdorff Street
 8   San Francisco, CA 94111
     Telephone: 415-362-6666
 9   Facsimile: 415-236-6300

10   YOUNG BASILE HANLON & MACFARLANE, P.C.
     JEFFREY D. WILSON (Pro Hac Vice)
11   wilson@youngbasile.com
     ANDREW R. BASILE, JR. (SBN 208396)
12   abasile@youngbasile.com
     EDDIE D. WOODWORTH (Pro Hac Vice)
13   woodworth@youngbasile.com
     RYAN T. MCCLEARY (Pro Hac Vice)
14   mccleary@youngbasile.com
     3001 W. Big Beaver Road, Suite 624
15   Troy, MI 48084
     Telephone: (248) 649-3333
16   Facsimile: (248) 649-3338

17   Attorneys for Plaintiff
     PLEXXIKON INC.
18

19                                IN THE UNITED STATES DISTRICT COURT

20                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

21                                              OAKLAND DIVISION

22   PLEXXIKON INC.,                                        Case No. 4:17-cv-04405-HSG
23                                 Plaintiff,               ORDER GRANTING PLEXXIKON’S
                                                            MOTION TO REMOVE INCORRECTLY
24          v.                                              FILED DOCUMENTS; DKT. NOS. 225, 225-2,
                                                            300-2, 330-3, AND 307-5
25   NOVARTIS PHARMACEUTICALS
     CORPORATION,
26                                                          Ctrm: 2 – 4th Floor
                                   Defendant.               Judge: Honorable Haywood S. Gilliam, Jr.
27

28

                     ORDER GRANTING PLEXXIKON’S MOTION TO REMOVE INCORRECTLY FILED
                 DOCUMENTS; DKT. NOS. 225, 225-2, 300-2, 330-3, AND 307-5 / CASE NO. 4:17-CV-04405-HSG
 1             Having considered Plaintiff Plexxikon Inc. (“Plexxikon”)’s motion to remove the following

 2   documents from the publicly-available docket on the basis that they contain information that has been

 3   designated confidential by Plexxikon:

 4                x   Plexxikon’s Opposition to Defendant’s Motion to Exclude Expert Testimony of Gregory
 5                    K. Leonard, Ph.D. [ECF Nos. 224-3 and 225];

 6                x   Exhibit 1 to Plexxikon’s Opposition to Defendant’s Motion to Exclude Expert Testimony
 7                    of Gregory K. Leonard, Ph.D. [ECF Nos. 224-5 and 225-2];

 8                x   Exhibit 1 to Plexxikon’s Opposition to Novartis’s Motion in Limine No. 5 [ECF No. 300-
 9                    2];

10                x   Exhibit 2 to Plexxikon’s Opposition to Novartis’s Motion in Limine No. 5 [ECF No. 300-
11                    3]; and

12                x   Exhibit 4 to the Declaration of Thomas P. Steindler in Support of Defendant’s Motion to
13                    Strike Second Supplemental Report of Plaintiff’s Expert Gregory K. Leonard, Ph.D [ECF

14                    No. 307-5].

15   The Court, finding good cause therefor, hereby GRANTS Plexxikon’s Motion to Remove Incorrectly

16   Filed Documents, and orders that the above-listed documents be removed from the publicly-available

17   docket.

18             IT IS SO ORDERED.
19

20

21

22
      DATED: 10/25/2019
23                                                                Honorable
                                                                  Honoora                         Jr.
                                                                       r ble Haywood S. Gilliam, JJr
                                                                                                   r.
                                                                                                   r
                                                                     United States District Judge
24

25

26

27

28
                                                           1
                      ORDER GRANTING PLEXXIKON’S MOTION TO REMOVE INCORRECTLY FILED
                  DOCUMENTS; DKT. NOS. 225, 225-2, 300-2, 330-3, AND 307-5 / CASE NO. 4:17-CV-04405-HSG
